           Case 1:20-cv-01311-UNA Document 3 Filed 06/08/20 Page 1 of 1                       FILED
                                                                                                     6/8/2020
                                                                                         Clerk, U.S. District & Bankruptcy
                                                                                         Court for the District of Columbia
                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                          )
CEDRIC H.E. GRAVES, II,                   )
                                          )
            Plaintiff,                    )
                                          )
      v.                                  )                       Civil Action No. 20-01311 (UNA)
                                          )
STATE OF OREGON EMPLOYMENT                )
DEPARTMENT, et al.,                       )
                                          )
            Defendants.                   )
_________________________________________ )

                                   MEMORANDUM OPINION

        This matter is before the Court on its initial review of plaintiff’s pro se complaint and

application for leave to proceed in forma pauperis.

        The subject matter jurisdiction of the federal district courts is limited and is set forth

generally at 28 U.S.C. §§ 1331 and 1332. Under these statutes, federal jurisdiction is available

when a “federal question” is presented or the parties are of diverse citizenship and the amount in

controversy exceeds $75,000. Here, plaintiff alleges that the State of Oregon has not paid him

unemployment benefits. His complaint neither presents a federal question nor establishes

diversity jurisdiction.

        The Court will grant plaintiff’s application to proceed in forma pauperis and dismiss the

complaint without prejudice for lack of subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3)

(requiring the court to dismiss an action “at any time” it determines that subject matter

jurisdiction is wanting). A separate order accompanies this Memorandum Opinion.

DATE: June 8, 2020                                      /s/
                                                        EMMET G. SULLIVAN
                                                        United States District Judge
